EXAMINER’S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 2/9/2021, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Specification
The substitute specification filed 2/9/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Twomey on 2/17/2021.

The application has been amended as follows: 

	In the claims:
117. (Currently amended) An isolated genetically-modified human T cell 

118. (Currently amended) The isolated genetically-modified human T cell of claim 117, wherein said intron comprises SEQ ID NO: 3.

120. (Currently amended) The isolated genetically-modified human T cell of claim 117, wherein said exogenous sequence of interest comprises, from 5' to 3', an exogenous splice acceptor site, a 2A element or IRES element, a coding sequence for a protein of interest, and a polyA signal.

121. (Currently amended) The isolated genetically-modified human T cell of claim 120, wherein said 2A element is a T2A, a P2A, an E2A, or an F2A element.

122. (Currently amended) The isolated genetically-modified human T cell of claim 120, wherein said 2A element is a T2A element.

123. (Currently amended) The isolated genetically-modified human T cell of claim 117, wherein 

126. (Currently amended) The isolated genetically-modified human T cell of claim 117, wherein said exogenous sequence of interest is inserted into said intron at an engineered meganuclease recognition site.

128. (Currently amended) An isolated population of genetically-modified human T cells comprising a plurality of said isolated genetically-modified human T cell of claim 117.

134. (Currently amended) A pharmaceutical composition useful for treatment of a disease in a subject in need thereof, wherein said pharmaceutical composition comprises a pharmaceutically-acceptable carrier and said isolated genetically-modified human T cell of claim 117.

139. (Currently amended) A method of treating a disease in a subject in need thereof, said method comprising administering to said subject said isolated genetically-modified human T cell of claim 117.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Eyquem et al. Nature, Vol. 543, No. 7643, pages 113-117, February 22, 2017, cited on the IDS filed 3/16/2020.  This work of Eyquem et al (2017) is also described in WO 2017/180989 A2, cited on the IDS filed 3/16/2020.  Eyquem et al (2017) .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699